—Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in ordering blood-grouping tests during the divorce action. The court’s finding that defendant did not formally raise the issue of paternity until after he was convinced that divorce was inevitable is supported by the record. Defendant initially raised the question of paternity with plaintiff when the child was IV2 years old. Under the circumstances, the court properly concluded that defendant was not equitably
*1042estopped from contesting the child’s paternity (cf., Matter of Kim Marie V. v Michael S., 195 AD2d 985). (Appeal from Order of Supreme Court, Monroe County, Rosenbloom, J.— Paternity.) Present—Green, J. P., Wesley, Callahan, Doerr and Davis, JJ.